UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MICHAEL D. COOLEY,                              DOCKET NUMBER
                   Appellant,                        DC-1221-15-0057-W-1

                  v.

     DEPARTMENT OF HOMELAND                          DATE: June 11, 2015
       SECURITY,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Robert P. Waldeck, Esquire, Washington, D.C., for the appellant.

           Jessica A. Neff, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied his request for corrective action in his individual right of action (IRA)
     appeal. Generally, we grant petitions such as this one only when: the initial
     decision contains erroneous findings of material fact; the initial decision is based


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     on an erroneous interpretation of statute or regulation or the erroneous application
     of the law to the facts of the case; the judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.       See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2         The appellant served as an officer-technician with the U.S. Secret Service
     assigned to the canine section of the special operations division when the incident
     giving rise to the instant action occurred. Initial Appeal File (IAF), Tab 6 at 50,
     75.   Based on his position as an officer-technician, the appellant received an
     additional 6 percent of his basic pay and he was also eligible to receive additional
     daily compensation for the boarding and caretaking of his assigned canine. Id. at
     70-71; see 5 U.S.C. § 10206 (authorizing an additional 6 percent compensation
     for technician positions). As an officer of the canine section, the appellant was
     primarily responsible for conducting explosives detection with the assistance of
     his assigned canine, and he performed this function at several checkpoints in and
     around the White House complex in Washington, D.C. IAF, Tab 6 at 44.
¶3         On December 3, 2013, the appellant was assigned to a vehicle checkpoint at
     the New Executive Office Building, which is part of the White House complex.
     Id.   During an explosives sweep of a vehicle at the checkpoint, the appellant
     became involved in a verbal and physical altercation with the driver of the
     vehicle, who also was an employee of the U.S. Secret Service. Id. Although the
     parties dispute what precipitated the altercation, the appellant asserts that the
                                                                                       3

     driver began to move his vehicle away from the checkpoint before the sweep of
     the vehicle was completed and that, after he directed the driver to stop, the driver
     emerged from the vehicle and confronted the appellant, thus leading to a verbal
     altercation between them. Id.; see IAF, Tab 13 at 5-6. The appellant alleges that
     the vehicle driver then leaned forward into him, causing him to fall backward and
     lose control of his canine. See IAF, Tab 13 at 6. After the appellant regained
     control of his canine, the driver proceeded through the checkpoint, and the
     appellant documented the incident in a written memorandum dated the same day.
     Id.; see IAF, Tab 6 at 55-56.
¶4           The appellant alleges that, 2 weeks after submitting his memorandum, in
     which he complained of both an alleged assault and a breach of agency policies
     on the other employee’s part, agency officials retaliated against him by
     transferring him out of the canine section and to an officer position with the Vice
     Presidential protective division at the Naval Observatory complex. IAF, Tab 1.
     The appellant, based on his transfer out of the canine section, lost his enhanced
     officer-technician compensation, as well as custody of his canine and the
     additional pay he received for boarding and caring for his canine. IAF, Tab 6 at
     50.
¶5           The appellant filed a complaint of whistleblower reprisal with the Office of
     Special Counsel and thereafter filed a timely IRA appeal challenging his
     reassignment.     IAF, Tab 1.   The assigned administrative judge found that the
     appellant nonfrivolously alleged that he made a protected disclosure, which was a
     contributing factor in the challenged personnel action, and, following a hearing,
     denied the appellant’s request for corrective action. IAF, Tab 20, Initial Decision
     (ID).    The appellant has filed a petition for review challenging the denial of
     corrective action, arguing that the agency failed to establish by clear and
     convincing evidence that it would have taken the same action absent his
     whistleblowing. Petition for Review (PFR) File, Tab 1 at 7-10. Specifically, the
     appellant challenges the administrative judge’s conclusion that the agency
                                                                                       4

     adequately explained why it reassigned the appellant but not the other employee
     involved in the altercation. Id. The agency has filed a response to the petition
     for review. PFR File, Tab 3.
¶6        After establishing the Board’s jurisdiction in an IRA appeal, the appellant
     must then establish a prima facie case of whistleblower retaliation by proving by
     preponderant evidence that he made a protected disclosure that was a contributing
     factor in a personnel action taken against him. Lu v. Department of Homeland
     Security, 122 M.S.P.R. 335, ¶ 7 (2015); see 5 U.S.C. § 1221(e)(1).           If the
     appellant makes this prima facie showing, then the agency must prove by clear
     and convincing evidence that it would have taken the same personnel action in the
     absence of the protected disclosure. Lu, 122 M.S.P.R. 335, ¶ 7. In determining
     whether an agency has met this burden, the Board will consider the following
     factors: (1) the strength of the agency’s evidence in support of the action; (2) the
     existence and strength of any motive to retaliate on the part of the agency
     officials who were involved in the decision; and (3) any evidence that the agency
     took similar actions against employees who were not whistleblowers but who
     were otherwise similarly situated.        Id. (citing Carr v. Social Security
     Administration, 185 F.3d 1318, 1323 (Fed. Cir. 1999)). The Board does not view
     these factors as discrete elements, each of which the agency must prove by clear
     and convincing evidence. Rather, the Board will weigh the factors together to
     determine whether the evidence as a whole is clear and convincing. Id.
¶7        Neither party challenges the administrative judge’s findings that the
     appellant made a protected disclosure under 5 U.S.C. § 2302(b)(8), which was a
     contributing factor in his reassignment, and we find no reason to differ with the
     administrative judge’s conclusions.     ID at 9-10.     On review, however, the
     appellant argues that the agency did not adequately explain why it treated the
     other employee involved in the altercation more favorably by not reassigning or
     demoting him and that the agency’s proffered reason for reassigning the
     appellant, i.e., that he demonstrated poor judgment and needed more direct
                                                                                      5

     supervision, is not supported by the record. PFR File, Tab 1 at 7-10. For the
     reasons that follow, we agree with the administrative judge that the agency
     established by clear and convincing evidence that the appellant’s reassignment
     was based on his conduct during the altercation, and not on his protected
     whistleblowing, and we AFFIRM the denial of corrective action.
¶8         First, we agree with the administrative judge that the agency had a strong
     reason for reassigning the appellant following his altercation with another agency
     employee. The appellant admitted below that he used aggressive language toward
     the driver as he exited his vehicle, and the record reflects that the vehicle
     checkpoint at which the altercation took place is open and visible to the public.
     ID at 11; see IAF, Tab 6 at 55 (appellant’s memorandum admitting that he
     instructed the other employee to “get the [expletive] back into your car” three
     times).   The administrative judge, moreover, credited the agency-officials’
     testimony that the appellant could have deescalated the situation by not
     aggressively confronting the other employee, and the appellant has presented no
     specific challenge to the administrative judge’s credibility and factual findings
     which, under these circumstances, warrant our deference.      See, e.g., Taylor v.
     U.S. Postal Service, 23 M.S.P.R. 48, 50 (1984).
¶9         We also agree with the administrative judge that the agency adequately
     explained why it transferred the appellant following the altercation. ID at 11,
     15-16. In support of its decision to reassign the appellant, the agency explained
     that canine officer-technicians have a significant degree of autonomy and latitude,
     and that, while they are expected to follow the instructions of any superior
     officer, canine officer-technicians do not receive significant, direct onsite
     supervision from their immediate chain of command. ID at 15-16 (citing hearing
     testimony); see IAF, Tab 6 at 44. Based upon the appellant’s altercation with the
     other agency employee, the appellant’s supervisory chain of command lost
     confidence in his ability to work in an independent environment, and they
     transferred him to another section where there was a greater likelihood of direct
                                                                                       6

      supervision.   ID at 15-16 (citing hearing testimony).      The agency officials,
      moreover, considered and rejected moving the appellant to other duty locations,
      other than the Naval Observatory, where it was likely that he would encounter the
      other employee involved in the altercation. ID at 12 (citing hearing testimony).
      We agree with the administrative judge that the decision to transfer the appellant
      to the Naval Observatory was primarily based on his actions and conduct and that
      the reassignment would have occurred even absent his memorandum complaining
      of a possible assault and breach of agency policies.      ID at 16; see Fisher v.
      Environmental Protection Agency, 108 M.S.P.R. 296, ¶ 17 (2008) (finding
      appellant’s 4-day suspension “well-supported” by the evidence). The appellant,
      moreover, has cited only generally to the hearing transcript for the proposition
      that he received adequate supervision in his prior officer-technician assignment
      and that his transfer was not required. PFR File, Tab 1 at 10 (citing IAF, Tab 19,
      Hearing Compact Disc). General objections to the initial decision, without more,
      fail to establish a basis for reversing an initial decision on petition for review.
      See Dinkins v. Office of Personnel Management, 70 M.S.P.R. 427, 429
      (1996); 5 C.F.R. § 1201.115(a).
¶10        Finally, we concur with the administrative judge that the agency officials
      involved in the challenged personnel action did not have a strong motive to
      retaliate against the appellant and that the agency’s decision not to transfer the
      other employee involved in the altercation was based on that employee’s position
      with the agency and the level of supervision he was receiving at the time of the
      incident. ID at 14, 16. The record reflects that the appellant’s disclosure did not
      personally implicate either the assistant chief or the chief of the agency’s
      Uniformed Division—the two officials involved in effecting the appellant’s
      transfer—and we find no reason to differ with the administrative judge’s
      conclusion that neither of these individuals held a personal animus toward the
      appellant. See Powers v. Department of the Navy, 97 M.S.P.R. 554, ¶ 22 (2004);
      ID at 14. Additionally, we agree with the administrative judge that although the
                                                                                       7

      other employee, who was involved in the same incident, was not reassigned, this
      fact without more, does not demonstrate that the appellant’s transfer was in
      reprisal for his memorandum. See Lu, 122 M.S.P.R. 335, ¶ 7 (explaining that the
      Board will assess the evidence as a whole in determining if the agency has met its
      burden by clear and convincing evidence). As explained by the administrative
      judge, unlike the appellant, the other employee involved in the altercation had
      direct onsite supervision, and she credited the agency’s argument that transferring
      the other employee would not have led to an increased level of supervision over
      that employee. ID at 16. The appellant has presented no countervailing evidence,
      and we find no reason to disturb the administrative judge’s factual conclusions on
      this point. See Dinkins, 70 M.S.P.R. at 429.
¶11        Accordingly, based on the totality of the evidence, we agree with the
      administrative judge that the agency established by clear and convincing evidence
      that it reassigned the appellant because of his conduct and not because of his
      memorandum detailing his altercation with a fellow agency employee.            See
      Shibuya v. Department of Agriculture, 119 M.S.P.R. 537, ¶ 37 (2013) (a proper
      analysis of the clear and convincing issue requires all of the evidence to be
      considered) (citing Whitmore v. Department of Labor, 680 F.3d 1353, 1368 (Fed.
      Cir. 2012)). The administrative judge’s denial of corrective action, therefore, is
      AFFIRMED.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit.
           The court must receive your request for review no later than 60 calendar
      days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
      27, 2012). If you choose to file, be very careful to file on time. The court has
      held that normally it does not have the authority to waive this statutory deadline
                                                                                        8

and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
        If you want to request review of the Board’s decision concerning your
claims     of   prohibited   personnel      practices   under   5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.    Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our     website,     http://www.mspb.gov/appeals/uscode.htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court's website, www.cafc.uscourts.gov. Of particular
relevance is the court's "Guide for Pro Se Petitioners and Appellants," which is
contained within the court's Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective           websites,           which            can         be         accessed
through http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
        If you are interested in securing pro bono representation for your appeal to
the Court of Appeals for the Federal Circuit, you may visit our website
                                                                                 9

at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            William D. Spencer
                                            Clerk of the Board
Washington, D.C.